Title: General Orders, 2 July 1780
From: Washington, George
To: 



Head Quarters Pracaness Sunday July 2nd 1780
Parole Trenton  Countersigns F.P.Watchword Hereabouts.

[Officers] Of the Day Tomorrow[:] Brigadier General Maxwell[,] Lieutenant Colonel Commandant Hubly. Brigade Major Bradford

After Orders
The troop to beat at six o clock A.M. The Guards to be on the Grand Parade at 7 o clock till further orders.
Ensign John Rogers of Colonel Angell’s regiment is appointed Adjutant to the same vice Lieutenant Waterman.

